ON MOTION

ORDER

Mark Pohl moves for leave to withdraw as counsel. The court considers whether this appeal should be dismissed for failure to file an entry of appearance and for failure to file a brief.
The court notes that Pohl did not enter an appearance on behalf of the appellant. Thus, it is not necessary for him to move to withdraw as counsel.
The appellant’s brief was due March 3, 2008. No entry of appearance or brief was filed by the appellant.
Accordingly,
IT IS ORDERED THAT:
(1) Pohl’s motion is denied as unnecessary.
(2) This appeal is dismissed for failure to file an entry of appearance and for failure to timely file a brief.
(3) Each side shall bear its own costs.